ORDER

PER CURIAM.
Defendants appeal from a judgment on a jury verdict in favor of plaintiff on his claim in quantum meruit for services rendered as construction manager of a motel and restaurant complex owned by defendants. We affirm.
*563The trial court’s judgment is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976). An opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties have been furnished with a memorandum opinion, for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 84.16(b).